Exhibit 10.16

EXECUTION VERSION

ABL GUARANTY

ABL GUARANTY, dated as of August 4, 2014, made among TRIBUNE PUBLISHING COMPANY,
a Delaware corporation (as further defined in Section 1(d), the “Company”), each
of the subsidiaries of the Company party hereto from time to time and BANK OF
AMERICA, N.A., as collateral agent for the ABL Secured Parties (in such
capacity, together with its successors and assigns in such capacity, the
“Collateral Agent”).

W I T N E S S E T H:

WHEREAS, (a) pursuant to the ABL Credit Agreement, dated as of the date hereof
(as the same may be amended, restated, supplemented, waived or otherwise
modified from time to time, the “ABL Credit Agreement”), among the Company,
certain Subsidiaries of the Company from time to time party thereto (as further
defined in Section 1(d), the “ABL Borrowers”), the lenders from time to time
party thereto (the “Lenders”) and BANK OF AMERICA, N.A., as Administrative
Agent, Collateral Agent, Swing Line Lender and L/C Issuer, the Lenders have
severally agreed to make Loans to the ABL Borrowers, and the L/C Issuers have
agreed to issue Letters of Credit for the account of the ABL Borrowers or any
Restricted Subsidiary, upon the terms and subject to the conditions set forth
therein, (b) one or more Hedge Banks may from time to time enter into Secured
Hedge Agreements with any Loan Party and (c) one or more Cash Management Banks
may from time to time provide cash management services pursuant to Secured Cash
Management Agreements to any Loan Party (clauses (a), (b) and (c), collectively,
the “Extensions of Credit”);

WHEREAS, pursuant to the ABL Security Agreement, dated as of the date hereof (as
the same may be amended, supplemented, waived or otherwise modified from time to
time, the “ABL Security Agreement”), the Guarantors have granted a first
priority Lien to the Collateral Agent for the benefit of the ABL Secured Parties
on the ABL Priority Collateral and a second priority Lien for the benefit of the
ABL Secured Parties on the Term Loan Priority Collateral (subject in each case
to Liens permitted by the ABL Credit Agreement);

WHEREAS, pursuant to the ABL Pledge Agreement, dated as of the date hereof, the
Pledgors (as defined therein) have pledged certain Collateral for the benefit of
the ABL Secured Parties;

WHEREAS, each Guarantor, other than the Company, is a Domestic Subsidiary of the
Company and each Guarantor acknowledges that it will derive a substantial direct
and indirect benefit from the making of the Extensions of Credit;



--------------------------------------------------------------------------------

WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the ABL Borrowers to make valuable transfers to the other Guarantors in
connection with the operation of their respective businesses;

WHEREAS, it is a condition precedent to the obligations of the Lenders and the
L/C Issuers to make their respective Extensions of Credit to the ABL Borrowers
under the ABL Credit Agreement that the Guarantors shall have executed and
delivered this Guaranty to the Collateral Agent for the benefit of the ABL
Secured Parties.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and to
induce the Agents, the Lenders and the L/C Issuers to enter into the ABL Credit
Agreement and to induce the Lenders and the L/C Issuers to make their respective
Extensions of Credit to the ABL Borrowers under the ABL Credit Agreement, to
induce one or more Hedge Banks to enter into Secured Hedge Agreements with any
Loan Party and to induce one or more Cash Management Banks to provide cash
management services to any Loan Party pursuant to Secured Cash Management
Agreements, as applicable, the Guarantors hereby agree with the Collateral
Agent, for the benefit of the ABL Secured Parties, as follows:

1. Defined Terms.

(a) Unless otherwise defined herein, terms defined in the ABL Credit Agreement
and used herein (including terms used in the preamble and recitals hereto) shall
have the meanings given to them in the ABL Credit Agreement. Furthermore, unless
otherwise defined herein or in the ABL Credit Agreement, terms defined in the
ABL Security Agreement and used herein shall have the meanings assigned to them
in the ABL Security Agreement.

(b) The rules of construction and other interpretative provisions specified in
Sections 1.02, 1.05, 1.06 and 1.07 of the ABL Credit Agreement shall apply to
this Guaranty, including terms defined in the preamble and recitals hereto.

(c) As used herein, the term “Adjusted Net Worth” of any Guarantor at any time,
shall mean the greater of (x) $0 and (y) the amount by which the fair saleable
value of such Guarantor’s assets on the date of the respective payment hereunder
exceeds its debts and other liabilities (including contingent liabilities, but
without giving effect to any of its obligations under this Guaranty or any other
Loan Document) on such date.

(d) As used herein, the term “ABL Borrowers” shall have the meaning assigned to
such term in the preamble hereto and “ABL Borrower” means any one of them. In
the event any ABL Borrower consummates any merger, amalgamation or consolidation
in accordance with Section 7.04 of the ABL Credit Agreement, the surviving
Person in such merger, amalgamation or consolidation shall be deemed to be an
“ABL Borrower” for all purposes of this Guaranty.

 

2



--------------------------------------------------------------------------------

(e) As used herein, the term “Borrower Representative” shall have the meaning
assigned to the term “Borrower Representative” in the ABL Credit Agreement.

(f) As used herein, the term “Company” shall have the meaning assigned to such
term in the preamble hereto. In the event any Company consummates any merger,
amalgamation or consolidation in accordance with Section 7.04 of the ABL Credit
Agreement, the surviving Person in such merger, amalgamation or consolidation
shall be deemed to be the “Company” for all purposes of this Guaranty.

(g) As used herein, the term “Exempt Deposit Account” shall mean any Deposit
Account owned by or in the name of a Loan Party with respect to which such Loan
Party is acting as a fiduciary for another Person who is not a Loan Party.

(h) As used herein, the term “Guarantor” shall mean the Company, each of the
Subsidiaries of the Company listed on Annex A hereto and any Subsidiary of the
Company that becomes a Guarantor pursuant to Section 20, in each case, unless
and until such time as the respective Guarantor is released from all of its
obligations under this Guaranty in accordance with the terms and provisions
hereof and of the ABL Credit Agreement. For the avoidance of doubt and
notwithstanding anything herein to the contrary, no Person shall be a Guarantor
with respect to Obligations owed by such Person.

(i) As used herein, the term “Guaranteed Obligations” shall mean the
“Obligations” as defined in the ABL Credit Agreement. With respect to any
Guarantor, if and to the extent, under the Commodity Exchange Act (as amended
from time to time or any successor statue, the “Commodity Exchange Act”) or any
rule, regulation or order of the Commodity Futures Trading Commission (or any
successor to the Commodity Futures Trading Commission) (or the application or
official interpretation of any thereof), all or a portion of the guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest for,
the obligation to pay or perform under any agreement, contract or transaction
that constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act (or the analogous term or section in any amended or successor
statute) is or becomes illegal (the “Excluded Swap Obligation”), the Guaranteed
Obligations of such Guarantor shall not include any such Excluded Swap
Obligation.

(j) As used herein, the term “Guaranty” shall mean this Guaranty, as the same
may be amended, restated, supplemented, waived or otherwise modified from time
to time.

(k) As used herein, the term “Other Intercreditor Agreement” shall have the
meaning assigned to the term “Other Intercreditor Agreement” in the ABL Credit
Agreement.

 

3



--------------------------------------------------------------------------------

(l) As used herein, the term “Release Date” shall have the meaning assigned to
the term “Release Date” in the ABL Security Agreement.

2. Guarantee.

(a) Subject to the provisions of Section 2(b), the Company and each of the other
Guarantors hereby, jointly and severally, unconditionally and irrevocably,
guarantee, as primary obligor and not merely as surety, to the Collateral Agent
for the benefit of the ABL Secured Parties, the prompt and complete payment (and
not of collection) and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Guaranteed Obligations, whether currently
existing or hereafter incurred. In furtherance of the foregoing and not in
limitation of any other right that the Collateral Agent or any other ABL Secured
Party has at law or in equity against any Guarantor by virtue hereof, upon the
failure of any ABL Borrower or any other Loan Party to pay any Guaranteed
Obligation when and as the same shall become due (whether at the stated
maturity, by acceleration or otherwise), each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Collateral Agent for
distribution to the applicable ABL Secured Parties the amount of such unpaid
Guaranteed Obligation. Upon payment by any Guarantor of any sums to the
Collateral Agent as provided above, all rights of such Guarantor against such
ABL Borrower or any other Guarantor arising as a result thereof by way of right
of subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Sections 3 and 5 hereof.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount that can be guaranteed
by such Guarantor under Laws relating to the insolvency of debtors or an amount
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such Guarantor or as the result
of any avoidance actions therein.

(c) To the extent the ABL Borrowers would be required to do so by Section 10.04
of the ABL Credit Agreement, each Guarantor further agrees to pay any and all
reasonable and documented out-of-pocket costs and expenses (including all
reasonable fees and disbursements of counsel) that may be paid or incurred by
the Collateral Agent or any other ABL Secured Party in enforcing any rights with
respect to, or collecting, any or all of the Guaranteed Obligations and/or
enforcing any rights with respect to, or collecting against, such Guarantor
under this Guaranty.

(d) Each Guarantor agrees that the Guaranteed Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing this Guaranty or affecting the rights and remedies of the
Collateral Agent or any other ABL Secured Party hereunder.

 

4



--------------------------------------------------------------------------------

(e) No payment or payments made by any ABL Borrower, any other Guarantor, any
other guarantor or any other Person or received or collected by the Collateral
Agent or any other ABL Secured Party from any ABL Borrower, any other
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Guaranteed Obligations shall
be deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder, which shall, notwithstanding any such payment or payments
other than payments made by such Guarantor in respect of the Guaranteed
Obligations or payments received or collected from such Guarantor in respect of
the Guaranteed Obligations, remain liable for the Guaranteed Obligations up to
the maximum liability of such Guarantor hereunder until the Release Date.

(f) Each Guarantor assumes all responsibility for being and keeping itself
informed of each of the ABL Borrower’s and each other Loan Party’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Collateral Agent or the other ABL Secured Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.

3. Right of Contribution. Each Guarantor hereby agrees that to the extent a
Guarantor shall have paid more than its proportionate share (based, to the
maximum extent permitted by applicable law, on the respective Adjusted Net Worth
of the Guarantors on the date the respective payment is made) of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder that has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 5 hereof. The provisions
of this Section 3 shall in no respect limit the obligations and liabilities of
any Guarantor to the Collateral Agent and the other ABL Secured Parties, and
each Guarantor shall remain liable to the Collateral Agent and the other ABL
Secured Parties for the full amount guaranteed by such Guarantor hereunder.

4. Right of Set-off. In addition to any rights and remedies of the ABL Secured
Parties provided by Law, subject to the terms of any applicable Intercreditor
Agreement, each Guarantor hereby irrevocably authorizes each ABL Secured Party
at any time and from time to time following the occurrence and during the
continuance of an Event of Default without notice to such Guarantor or any other
Guarantor, any such notice being expressly waived by each Guarantor, upon any
amount becoming due and payable by such Guarantor hereunder (whether at stated
maturity, by acceleration or otherwise), to the maximum extent permitted by
applicable law, to set-off and appropriate and apply against such amount any and
all deposits (general or special, time or demand, provisional or final) other
than deposits held in Exempt Deposit Accounts, in any

 

5



--------------------------------------------------------------------------------

currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such ABL Secured Party to or for the
credit or the account of such Guarantor and irrespective of whether or not such
ABL Secured Party shall have made demand under this Guaranty or any other Loan
Document. Each ABL Secured Party shall notify such Guarantor and the Collateral
Agent promptly of any such set-off and the appropriation and application made by
such ABL Secured Party; provided that the failure to give such notice shall not
affect the validity of such set-off and appropriation and application. This
Section 4 is subject to the terms and conditions set forth in Section 10.09 of
the ABL Credit Agreement.

5. No Subrogation. Notwithstanding any payment or payments made by any of the
Guarantors hereunder or any set-off or appropriation and application of funds of
any of the Guarantors by the Collateral Agent or any other ABL Secured Party, no
Guarantor shall be entitled to be subrogated to any of the rights of the
Collateral Agent or any other ABL Secured Party against any ABL Borrower or any
other Guarantor or any collateral security or guarantee or right of offset held
by the Collateral Agent or any other ABL Secured Party for the payment of the
Guaranteed Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from any ABL Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until the Release Date. If
any amount shall be paid to any Guarantor on account of such subrogation rights
at any time prior to the Release Date, such amount shall be held by such
Guarantor in trust for the Collateral Agent and the other ABL Secured Parties,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Collateral Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the Collateral
Agent, if required), to be applied against the Guaranteed Obligations, whether
due or to become due, in accordance with Section 5.04 of the ABL Security
Agreement.

6. Amendments, etc. with Respect to the Guaranteed Obligations; Waiver of
Rights. Except for termination of a Guarantor’s obligations hereunder as
expressly provided in Section 24, each Guarantor shall (to the maximum extent
permitted by law) remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, (a) any demand for payment of any of the Guaranteed
Obligations made by the Collateral Agent or any other ABL Secured Party may be
rescinded by such party and any of the Guaranteed Obligations continued, (b) the
Guaranteed Obligations, or the liability of any other party upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Collateral Agent or any other ABL Secured Party, (c) the ABL
Credit Agreement, the other Loan Documents, and any other documents executed and
delivered in connection therewith, the Secured Hedge Agreements and any other
documents

 

6



--------------------------------------------------------------------------------

executed and delivered in connection therewith, the Secured Cash Management
Agreements and any other documents executed and delivered in connection
therewith, may be amended, waived, modified, supplemented or terminated, in
whole or in part, in accordance with the terms of the applicable document and
(d) any collateral security, guarantee or right of offset at any time held by
the Collateral Agent or any other ABL Secured Party for the payment of the
Guaranteed Obligations may be sold, exchanged, waived, surrendered or released.
Neither the Collateral Agent nor any other ABL Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Guaranteed Obligations or for this Guaranty or any property
subject thereto. When making any demand hereunder against any Guarantor, the
Collateral Agent or any other ABL Secured Party may, but shall be under no
obligation to, make a similar demand on any ABL Borrower or any other Guarantor
or other guarantor, and any failure by the Collateral Agent or any other ABL
Secured Party to make any such demand or to collect any payments from any ABL
Borrower or any other Guarantor or other guarantor or any release of any ABL
Borrower or any other Guarantor or other guarantor shall not relieve any
Guarantor in respect of which a demand or collection is not made or any
Guarantor not so released of its several obligations or liabilities hereunder,
and shall not impair or affect the rights and remedies, express or implied, or
as a matter of law, of the Collateral Agent or any other ABL Secured Party
against any Guarantor. For the purposes hereof, “demand” shall include the
commencement and continuance of any legal proceedings.

7. Guarantee Absolute and Unconditional. Each Guarantor waives, to the maximum
extent permitted by applicable law, any and all notice of the creation,
contraction, incurrence, renewal, extension, amendment, waiver or accrual of any
of the Guaranteed Obligations (including as a result of the provision of any
Incremental Revolving Commitments or Supplemental Revolving Commitments), and
notice of or proof of reliance by the Collateral Agent or any other ABL Secured
Party upon this Guaranty or acceptance of this Guaranty, the Guaranteed
Obligations or any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended, waived or accrued, in
reliance upon this Guaranty; and all dealings between the ABL Borrowers and any
of the other Guarantors, on the one hand, and the Collateral Agent and the other
ABL Secured Parties, on the other hand, likewise shall be conclusively presumed
to have been had or consummated in reliance upon this Guaranty. Each Guarantor
waives, to the maximum extent permitted by applicable law, promptness,
diligence, presentment, protest, notice of protest, demand for payment and
notice of default, acceleration or nonpayment and any other notice to or upon
the ABL Borrowers or any other Guarantor with respect to the Guaranteed
Obligations. Each Guarantor understands and agrees that this Guaranty shall (to
the maximum extent permitted by law) be construed as a continuing, absolute and
unconditional guarantee of payment (and not of collection) without regard to
(a) the validity, regularity or enforceability of the ABL Credit Agreement, any
other Loan Document, any Secured Hedge Agreement, any Secured Cash Management
Agreement, any of the other Guaranteed Obligations or any

 

7



--------------------------------------------------------------------------------

other collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Collateral Agent or any
other ABL Secured Party, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance) that may at any time be available to or be
asserted by any ABL Borrower against the Collateral Agent or any other ABL
Secured Party, (c) any default, failure or delay, willful or otherwise, in the
performance of the Guaranteed Obligations by the Guarantors or (d) any other
circumstance whatsoever (with or without notice to or knowledge of any ABL
Borrower or such Guarantor) that constitutes, or might be construed to
constitute, an equitable or legal discharge of any ABL Borrower for the
Guaranteed Obligations, or of such Guarantor under this Guaranty, in bankruptcy
or in any other instance. When pursuing its rights and remedies hereunder
against any Guarantor, the Collateral Agent and any other ABL Secured Party may
elect, but shall be under no obligation, to pursue such rights and remedies as
it may have against such ABL Borrower or any other Person or against any
collateral security or guarantee for the Guaranteed Obligations or any right of
offset with respect thereto, and any failure by the Collateral Agent or any
other ABL Secured Party to pursue such other rights or remedies or to collect
any payments from such ABL Borrower or any such other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of any ABL Borrower or any such other Person or any such
collateral security, guarantee or right of offset, shall not relieve such
Guarantor of any liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of the
Collateral Agent and the other ABL Secured Parties against such Guarantor. To
the maximum extent permitted by applicable law, each Guarantor waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement, subrogation, exoneration, contribution or indemnification or
other right or remedy of such Guarantor against any ABL Borrower or any other
Guarantor, as the case may be, or any security. Each Guarantor expressly waives
all rights that it may have now or in the future under any statute, at common
law, in equity or otherwise, to compel the Collateral Agent or Lenders to
marshal assets. If acceleration of the time for payment of any Guaranteed
Obligation by any ABL Borrower or the applicable Guarantor is stayed by reason
of the insolvency or receivership of such ABL Borrower or the applicable
Guarantor or otherwise, all Guaranteed Obligations otherwise subject to
acceleration under the terms of any Secured Debt Document shall nonetheless be
payable by the Guarantors hereunder. This Guaranty shall remain in full force
and effect and be binding in accordance with and to the extent of its terms upon
each Guarantor and the successors and assigns thereof, and shall inure to the
benefit of the Collateral Agent and the other ABL Secured Parties, and their
respective successors, indorsees, transferees and assigns, until the Release
Date, notwithstanding that from time to time during the term of the ABL Credit
Agreement and any Secured Hedge Agreement or Secured Cash Management Agreement
the Loan Parties may be free from any Guaranteed Obligations.

8. [Intentionally Omitted].

 

8



--------------------------------------------------------------------------------

9. Representations and Warranties; Covenants. Each Guarantor hereby
(a) represents and warrants that the representations and warranties as to it
made by the ABL Borrowers in Article V of the ABL Credit Agreement are true and
correct in all material respects on each date as required by Section 4.02 of the
ABL Credit Agreement; provided that each reference in each such representation
and warranty to the Borrower Representative’s knowledge shall, for purposes of
this Section 9, be deemed to be a reference to such Guarantor’s knowledge and
(b) agrees to take, or refrain from taking, as the case may be, each action
necessary to be taken or not taken, as the case may be, so that no Default or
Event of Default is caused by the failure to take such action or to refrain from
taking such action by such Guarantor.

10. Reinstatement. This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Guaranteed Obligations is rescinded or must otherwise be restored or
returned by the Collateral Agent or any other ABL Secured Party upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any ABL
Borrower or any other Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
ABL Borrowers or any other Guarantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.

11. Payments. Each Guarantor hereby agrees that payments hereunder will be paid
to the Collateral Agent without set-off or counterclaim in Dollars at the
Collateral Agent’s office specified in Section 10.02 of the ABL Credit
Agreement.

12. Authority of Agent. Each Guarantor acknowledges that the rights and
responsibilities of the Collateral Agent under this Guaranty with respect to any
action taken by the Collateral Agent or the exercise or non-exercise by the
Collateral Agent of any option, right, request, judgment or other right or
remedy provided for herein or resulting or arising out of this Guaranty shall,
as between the Collateral Agent and the other ABL Secured Parties, be governed
by the ABL Credit Agreement, the ABL/Term Loan Intercreditor Agreement and by
such other agreements with respect thereto as may exist from time to time among
them (including any other Intercreditor Agreement), but, as between the
Collateral Agent and such Guarantor, the Collateral Agent shall be conclusively
presumed to be acting as agent for the ABL Secured Parties with full and valid
authority so to act or refrain from acting, and no Guarantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

13. Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 10.02 of the ABL Credit Agreement. All communications
and notices hereunder to each Guarantor shall be given to it in care of the
Borrower Representative at the Borrower Representative’s address set forth in
Section 10.02 of the ABL Credit Agreement.

 

9



--------------------------------------------------------------------------------

14. Counterparts. This Guaranty may be executed in one or more counterparts (and
by different parties hereto in different counterparts), each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier or other electronic transmission of an
executed counterpart of a signature page to this Guaranty shall be effective as
delivery of an original executed counterpart of this Guaranty. The Collateral
Agent may also require that any such documents and signatures delivered by
telecopier or other electronic transmission be confirmed by a manually-signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by telecopier
or other electronic transmission.

15. Severability. Any provision of this Guaranty that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

16. Integration. This Guaranty represents the agreement of each Guarantor and
the Collateral Agent with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Collateral Agent or
any other ABL Secured Party relative to the subject matter hereof not expressly
set forth or referred to herein or in the other Loan Documents (and each other
agreement or instrument executed or issued in connection therewith).

17. Amendments in Writing; No Waiver; Cumulative Remedies.

(a) None of the terms or provisions of this Guaranty may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the affected Guarantor(s) and the Collateral Agent in accordance with
Section 10.01 of the ABL Credit Agreement; provided, however, that this Guaranty
may be supplemented (but no existing provisions may be modified) through
agreements substantially in the form of Annex B, in each case duly executed by
each Guarantor directly affected thereby.

(b) Neither the Collateral Agent nor any other ABL Secured Party shall by any
act (except by a written instrument pursuant to Section 17(a) hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof. No failure to exercise, nor
any delay in exercising, on the part of the Collateral Agent or any other ABL
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Collateral Agent or any
other ABL Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy that the Collateral Agent
or any ABL Secured Party would otherwise have on any future occasion.

 

10



--------------------------------------------------------------------------------

(c) The rights, remedies, powers and privileges herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

18. Section Headings. The Section headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

19. Successors and Assigns. This Guaranty shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the Collateral
Agent and the other ABL Secured Parties and their respective successors and
assigns permitted hereby and by the ABL Credit Agreement, except that no
Guarantor may assign, transfer or delegate any of its rights or obligations
under this Guaranty without the prior written consent of the Collateral Agent,
except as permitted by the ABL Credit Agreement.

20. Additional Guarantors. Each Subsidiary of the Company that is required to
become a party to this Guaranty pursuant to Section 6.12 of the ABL Credit
Agreement shall become a Guarantor, with the same force and effect as if
originally named as a Guarantor herein, for all purposes of this Guaranty upon
execution and delivery by such Subsidiary of a Supplement substantially in the
form of Annex B hereto or in such other form reasonably satisfactory to the
Collateral Agent. The execution and delivery of any instrument adding an
additional Guarantor as a party to this Guaranty shall not require the consent
of any other Guarantor hereunder. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Guaranty.

21. WAIVER OF JURY TRIAL. EACH PARTY TO THIS GUARANTY HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER THIS GUARANTY OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS GUARANTY OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS GUARANTY MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 21 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

11



--------------------------------------------------------------------------------

22. Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Guaranty to the exclusive general jurisdiction of the Supreme
Court of the State of New York for the County of New York (the “New York Supreme
Court”), and the United States District Court for the Southern District of New
York (the “Federal District Court,” and together with the New York Supreme
Court, the “New York Courts”) and appellate courts from either of them and
agrees that any such action or proceeding shall be brought solely in such New
York Courts; provided that nothing in this Guaranty shall be deemed or operate
to preclude (i) the Collateral Agent from bringing suit or taking other legal
action in any other jurisdiction or to enforce a judgment or other court order
in favor of the Administrative Agent or the Collateral Agent, (ii) any party
from bringing any legal action or proceeding in any jurisdiction for the
recognition and enforcement of any judgment, (iii) if all such New York Courts
decline jurisdiction over any person, or decline (or, in the case of the Federal
District Court, lack) jurisdiction over any subject matter of such action or
proceeding, a legal action or proceeding may be brought with respect thereto in
another court having jurisdiction and (iv) in the event a legal action or
proceeding is brought against any party hereto or involving any of its assets or
property in another court (without any collusive assistance by such party or any
of its Subsidiaries or Affiliates), such party from asserting a claim or defense
(including any claim or defense that this Section 22 would otherwise require to
be asserted in a legal action or proceeding in a New York Court) in any such
action or proceeding;

(b) waives, to the maximum extent permitted by applicable law, any objection
that it may now or hereafter have to the laying of venue of any action or
proceeding arising out of or relating to this Guaranty or any other Loan
Document in any court referred to in paragraph (a) of this section;

(c) consents to service of process in the manner provided for notices in
Section 13; and

(d) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 22 any special, exemplary, punitive or consequential damages.

Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any court referred to in paragraph
(a) above.

 

12



--------------------------------------------------------------------------------

Nothing in this Guaranty will affect the right of any party hereto to serve
process in any manner permitted by applicable law.

23. GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICTS OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

24. Termination or Release.

(a) This Guaranty shall terminate on the Release Date.

(b) A Guarantor shall automatically be released from its obligations hereunder
upon the consummation of any transaction permitted by the ABL Credit Agreement
as a result of which such Guarantor ceases to be a Restricted Subsidiary or
otherwise becomes an Excluded Subsidiary.

(c) In connection with any termination or release, the Collateral Agent or any
other ABL Secured Party, as applicable, shall execute and deliver to any
Guarantor, at such Guarantor’s expense, all documents that the Borrower
Representative or such Guarantor shall reasonably request to evidence or confirm
such termination or release. Any execution and delivery of documents pursuant to
this Section 24 shall be without recourse to or warranty by the Collateral Agent
or such ABL Secured Party.

[Signature Pages Follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

TRIBUNE PUBLISHING COMPANY By:  

/s/ Steven Berns

Name:   Steven Berns Title:   President and Chief Executive Officer

[Signature Page to ABL Guaranty]



--------------------------------------------------------------------------------

Blue Lynx Media, LLC Builder Media Solutions, LLC California Community News, LLC
Capital-Gazette Communications, LLC Carroll County Times, LLC Chicago Tribune
Company, LLC Chicagoland Publishing Company, LLC ForSaleByOwner.com Referral
Services, LLC forsalebyowner.com, LLC Hoy Publications, LLC Internet Foreclosure
Service, LLC Local Pro Plus Realty, LLC Los Angeles Times Communications LLC
Orlando Sentinel Communications Company, LLC Sun-Sentinel Company, LLC TCA News
Service, LLC The Baltimore Sun Company, LLC The Daily Press, LLC The Hartford
Courant Company, LLC The Morning Call, LLC Tribune 365, LLC Tribune Content
Agency, LLC Tribune Direct Marketing, LLC Tribune Interactive, LLC Tribune
Content Agency London, LLC Tribune Publishing Company, LLC

Tribune Washington Bureau, LLC

each as a Guarantor,

By:  

/s/ Edward Lazarus

Name:   Edward Lazarus Title:   Secretary

 

[Tribune Publishing - ABL Guaranty]



--------------------------------------------------------------------------------

McClatchy/Tribune Information Services, LLC,

as a Guarantor

By: TCA News Service, LLC, as its Member By:  

/s/ Edward Lazarus

Name:   Edward Lazarus Title:   Secretary By: Tribune Publishing Company, LLC,
as its Member By:  

/s/ Edward Lazarus

Name:   Edward Lazarus Title:   Secretary

 

[Tribune Publishing - ABL Guaranty



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Collateral Agent, By:  

/s/ Brad H. Breidenbach

  Name:   Brad H. Breidenbach   Title:   Senior Vice President

 

[Tribune Publishing - ABL Guaranty



--------------------------------------------------------------------------------

ANNEX A

TO THE ABL GUARANTY

SUBSIDIARY GUARANTORS

 

1. Blue Lynx Media, LLC

2. Builder Media Solutions, LLC

3. California Community News, LLC

4. Capital-Gazette Communications, LLC

5. Carroll County Times, LLC

6. Chicago Tribune Company, LLC

7. Chicagoland Publishing Company, LLC

8. ForSaleByOwner.com Referral Services, LLC

9. forsalebyowner.com, LLC

10. Hoy Publications, LLC

11. Internet Foreclosure Service, LLC

12. Local Pro Plus Realty, LLC

13. Los Angeles Times Communications LLC

14. McClatchy/Tribune Information Services, LLC

15. Orlando Sentinel Communications Company, LLC

16. Sun-Sentinel Company, LLC

17. TCA News Service, LLC

18. The Baltimore Sun Company, LLC

19. The Daily Press, LLC

20. The Hartford Courant Company, LLC

21. The Morning Call, LLC

22. Tribune 365, LLC

23. Tribune Content Agency, LLC

24. Tribune Direct Marketing, LLC

25. Tribune Interactive, LLC

26. Tribune Content Agency London, LLC

27. Tribune Publishing Company, LLC

28. Tribune Washington Bureau, LLC

 

A-1



--------------------------------------------------------------------------------

ANNEX B

TO THE ABL GUARANTY

SUPPLEMENT NO. [    ], dated as of [                ], 20[    ] (this
“Supplement”), to the ABL GUARANTY, dated as of August 4, 2014 (as the same may
be amended, supplemented, waived or otherwise modified from time to time, the
“Guaranty”), made among TRIBUNE PUBLISHING COMPANY, a Delaware corporation (as
further defined in the Guaranty, the “Company”) and each of the subsidiaries of
the Company party thereto from time to time and BANK OF AMERICA, N.A., as
collateral agent for the ABL Secured Parties (in such capacity, together with
its successors and assigns in such capacity, the “Collateral Agent”).

A. Reference is made to the ABL Credit Agreement, dated as of August 4, 2014 (as
the same may be amended, restated, supplemented, waived or otherwise modified
from time to time, the “ABL Credit Agreement”), among the ABL Borrowers, the
lenders from time to time party thereto (the “Lenders”) and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender, Collateral Agent and L/C
Issuer.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guaranty. The rules of construction and
other interpretative provisions specified in Section 1(b) of the Guaranty shall
apply to this Supplement, including terms defined in the preamble and recitals
hereto.

C. The Guarantors have entered into the Guaranty in order to induce the Agents,
the Lenders and the L/C Issuers to enter into the ABL Credit Agreement and to
induce the Lenders and the L/C Issuers to make their respective Extensions of
Credit to the ABL Borrowers under the ABL Credit Agreement, to induce one or
more Hedge Banks to enter into Secured Hedge Agreements with any Loan Party and
to induce one or more Cash Management Banks to provide cash management services
pursuant to Secured Cash Management Agreements to any Loan Party. Section 6.12
of the ABL Credit Agreement and Section 20 of the Guaranty provide that
additional Subsidiaries may become Guarantors under the Guaranty by execution
and delivery of an instrument in the form of this Supplement. Each undersigned
Subsidiary (each a “New Guarantor”) is executing this Supplement in accordance
with the requirements of the ABL Credit Agreement to become a Guarantor under
the Guaranty in order to induce the Lenders and the L/C Issuers to make
additional Extensions of Credit to the ABL Borrowers under the ABL Credit
Agreement, to induce one or more Hedge Banks to enter into Secured Hedge
Agreements with any Loan Party, to induce one or more Cash Management Banks to
provide cash management services pursuant to Secured Cash Management Agreements
to any Loan Party, and as consideration for Extensions of Credit previously
made, Secured Hedge Agreements previously entered into and cash management
services previously provided.

 

B-1



--------------------------------------------------------------------------------

Accordingly, the Collateral Agent and each New Guarantor agrees as follows:

SECTION 1. In accordance with Section 20 of the Guaranty, each New Guarantor by
its signature below becomes a Guarantor under the Guaranty with the same force
and effect as if originally named therein as a Guarantor and each New Guarantor
hereby (a) agrees to all the terms and provisions of the Guaranty applicable to
it as a Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
correct in all material respects on and as of the date hereof (except to the
extent that they expressly relate to an earlier date, in which case they shall
be true and correct as of such earlier date). Each reference to a Guarantor in
the Guaranty shall be deemed to include each New Guarantor. The Guaranty is
hereby incorporated herein by reference. Notwithstanding anything to the
contrary contained in this Supplement or any provision of the Guaranty or any
other Loan Document, the Guaranteed Obligations of any New Guarantor shall not
extend to or include any Excluded Swap Obligation.

SECTION 2. Each New Guarantor represents and warrants to the Collateral Agent
and the other ABL Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
receivership, moratorium or other Laws affecting creditors’ rights generally and
by general principles of equity.

SECTION 3. This Supplement may be executed in one or more counterparts (and by
different parties hereto in different counterparts), each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier or other electronic transmission of an
executed counterpart of a signature page to this Supplement shall be effective
as delivery of an original executed counterpart of this Supplement. The
Collateral Agent may also require that any such documents and signatures
delivered by telecopier or other electronic transmission be confirmed by a
manually-signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier or other electronic transmission. This Supplement shall
become effective as to each New Guarantor when the Collateral Agent shall have
received counterparts of this Supplement that, when taken together, bear the
signatures of such New Guarantor and the Collateral Agent.

SECTION 4. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect.

 

B-2



--------------------------------------------------------------------------------

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES
OR RULES OF CONFLICTS OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

SECTION 6. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Guaranty, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 7. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13 of the Guaranty. All communications and notices
hereunder to each New Guarantor shall be given to it in care of the Borrower
Representative at the Borrower Representative’s address set forth in
Section 10.02 of the ABL Credit Agreement.

SECTION 8. Each New Guarantor agrees to reimburse the Collateral Agent for its
reasonable and documented out-of-pocket costs and expenses in connection with
this Supplement, including the reasonable fees, disbursements and other charges
of counsel for the Collateral Agent to the extent required by Section 10.04 of
the ABL Credit Agreement.

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Guarantor and the Collateral Agent have duly
executed this Supplement to the Guaranty as of the day and year first above
written.

 

[NEW GUARANTOR(S)], By:  

 

  Name:   Title: BANK OF AMERICA, N.A., as Collateral Agent By:  

 

  Name:   Title:

[SIGNATURE PAGE TO TRIBUNE PUBLISHING ABL GUARANTY SUPPLEMENT]